Name: Commission Delegated Regulation (EU) No 482/2014 of 4 March 2014 amending Delegated Regulation (EU) No 114/2013 as regards the 2010 average specific CO 2 emissions specified for the manufacturer Great Wall Motor Company Limited
 Type: Delegated Regulation
 Subject Matter: deterioration of the environment;  land transport;  environmental policy;  mechanical engineering
 Date Published: nan

 13.5.2014 EN Official Journal of the European Union L 138/51 COMMISSION DELEGATED REGULATION (EU) No 482/2014 of 4 March 2014 amending Delegated Regulation (EU) No 114/2013 as regards the 2010 average specific CO2 emissions specified for the manufacturer Great Wall Motor Company Limited THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 11(7) thereof, Whereas: (1) The manufacturer of light commercial vehicles, Great Wall Motor Company Limited, has informed the Commission that the average specific CO2 emissions in 2010 specified for that manufacturer in Commission Delegated Regulation (EU) No 114/2013 (2) are incorrect. The manufacturer has provided detailed evidence demonstrating that the average specific CO2 emissions in 2010 were significantly higher than the value indicated in that Regulation. (2) The Commission has assessed the evidence provided by Great Wall Motor Company Limited and considers that it is appropriate to correct the value. (3) Delegated Regulation (EU) No 114/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In the list in Annex III to Regulation (EU) No 114/2013, the entry in the second column, with the heading Average emissions, (g/km), for the make Great Wall is replaced by 225,00. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 145, 31.5.2011, p. 1. (2) Commission Delegated Regulation (EU) No 114/2013 of 6 November 2012 supplementing Regulation (EU) No 510/2011 of the European Parliament and of the Council with regard to rules for the application for a derogation from the specific CO2 emissions targets for new light commercial vehicle (OJ L 38, 9.2.2013, p. 1).